                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

LIQWD, INC. and OLAPLEX LLC,

                  Plaintiffs,

    v.                                               CIVIL ACTION NO. 17-14-JFB-SRF

L’ORÉAL USA, INC., L’ORÉAL USA
PRODUCTS, INC., L’ORÉAL USA S/D,                        MEMORANDUM AND ORDER
INC., and REDKENS 5TH AVENUE, NYC,
L.L.C.,

                  Defendant.



         This matter is before the Court on the objections, D.I. 615, to the Memorandum

and Order of the Magistrate Judge, D.I. 610. The magistrate judge reviewed submissions

regarding proposed modifications of the case schedule. She granted the motion in part.

In this patent infringement action filed by plaintiffs Liqwd, Inc. and Olaplex LLC (together,

"Olaplex") against defendants L'Oreal USA, Inc., L'Oreal USA Products, Inc., L'Oreal USA

S/D, Inc., and Redken 5th Avenue NYC, LLC (collectively, "L'Oreal"), Olaplex alleges

infringement of United States Patent Nos. 9,498,419 ("the '419 patent") and 9,668,954

("the '954 patent"). (D.I. 262 at ¶¶ 90-138).

         STANDARD OF REVIEW

         The standard of review is governed by 28 U.S.C. § 636(b)(1)(C) and Federal Rule

of Civil Procedure 72(b). The district court “shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made” and “may also receive further evidence or recommit the matter to the

magistrate judge with instructions.” 28 U.S.C. § 636(b)(1)(C). Similarly, Rule 72(b)(3)


                                                1
requires de novo review of any recommendation that is dispositive of a claim or defense

of a party.

       The Supreme Court has construed the statutory grant of authority conferred on

magistrate judges under 28 U.S.C. § 636 to mean that nondispositive pretrial matters are

governed by § 636(b)(1)(A) and dispositive matters are covered by § 636(b)(1)(B).

Gomez v. United States, 490 U.S. 858, 873-74 (1989); see also Fed. R. Civ. P. 72(a).

Under subparagraph (B), a district court may refer a dispositive motion to a magistrate

judge “to conduct hearings, including evidentiary hearings, and to submit to a judge of the

court proposed findings of fact and recommendations for the disposition.” 28 U.S.C. §

636(b)(1)(B); see EEOC v. City of Long Branch, 866 F.3d 93, 99–100 (3d Cir. 2017). The

product of a magistrate judge, following a referral of a dispositive matter, is often called a

“report and recommendation.” Id. “Parties ‘may serve and file specific written objections

to the proposed findings and recommendations’ within 14 days of being served with a

copy of the magistrate judge’s report and recommendation.” Id. (quoting Fed. R. Civ. P.

72(b)(2)).

       “If a party objects timely to a magistrate judge’s report and recommendation, the

district court must ‘make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.’” EEOC,

866 F.3d at 99 (quoting 28 U.S.C. § 636(b)(1)).

       DISCUSSION

       The defendants requested that the magistrate judge modify the case schedule.

The magistrate judge granted, in part, defendant’s request.       D.I. 610 at 2-3, ¶ 3. The




                                              2
magistrate judge outlined her reasons for allowing the minor adjustments, applying the

good cause standard. Id. at 3-4.

       Plaintiffs filed objections to the findings of the magistrate judge, arguing that the

magistrate judge found no good cause to grant the modification. Further, plaintiffs argue

that the delays and need for an extension was caused by defendants who intentionally

put themselves in this position. Thus, argues plaintiffs, this delay is prejudicial to them.

Defendants disagree and contend that the magistrate judge’s order should be affirmed.

D.I. 637.

       The Court has carefully reviewed each of the objections by the plaintiffs.      The

Court finds no error as a matter of law or fact. The magistrate judge correctly found that

L’Oreal demonstrated good cause warranting the slight modifications in the case

schedule. The Court finds the magistrate judge should be affirmed.

       THEREFORE, IT IS ORDERED THAT:

       1. The objections of the plaintiffs, D.I. 615, are overruled;

       2. The report and recommendation of the magistrate judge, D.I. 610, is adopted

            and affirmed in its entirety.



Dated this 10th day of May 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                             3
